UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 March 14, 2011 Date of Report (Date of earliest event reported) Commission File No. 1-13300 CAPITAL ONE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 54-1719854 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1680 Capital One Drive, McLean, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (703) 720-1000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On March 14, 2011, the Board of Directors of Capital One Financial Corporation (the “Company”) appointed Susan McFarland, age 50, as Executive Vice President, Finance and Principal Accounting Officer of the Company.Gary L. Perlin served as the Principal Accounting Officer of the Company prior to that date and will continue to serve as the Chief Financial Officer of the Company. Ms. McFarland draws on 25 years of experience in banking and public accounting and joined the Company in 2002.Ms. McFarland served the Company as Executive Vice President and Controller since March 2004 and prior to that time served as the CFO of various lines of business, including Card and Infrastructure. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned, hereunto duly authorized. CAPITAL ONE FINANCIAL CORPORATION Dated: March 14, 2011 By: /s/ John G. Finneran, Jr. John G. Finneran, Jr. General Counsel and Corporate Secretary
